Citation Nr: 1541721	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-41 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating for a right heel disability in excess of 10 percent. 

2.  Entitlement to a disability rating for residuals of a right ring finger fracture in excess of 0 (zero) percent. 

3.  Entitlement to service connection for a dental disorder. 


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from October 1995 to November 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the RO in Philadelphia, Pennsylvania.

In May 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.  The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case and, on the record of the hearing, he waived his right to have that evidence considered by the RO.  

The Board has considered whether the issue entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  However, in this case, the Veteran does not contend that his service-connected right ring finger and right heel disabilities render him unemployable or that he currently is unemployable on any basis.  He testified that he is currently employed as a food inspector.  Accordingly, the issue of TDIU entitlement is not a component of the current appeal.  

The Board has raised several issues which have not been adjudicated and are not currently on appeal, but which he apparently relates to his service connected disabilities.  On a VA Form 21-4138 dated March 10, 2013, he complained of pain in the right ankle, right leg, and low back, as well as increased anxiety and depression, decreased libido and intimacy with his wife, and difficulty sleeping.  While the RO subsequently adjudicated service connection for a low back disorder, it has not addressed the other claims.  Accordingly, they are referred to the RO for appropriate action.  

The issue of entitlement to service connection of tooth number 9 for purposes of one-time treatment is reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  With respect to claims for dental treatment, the RO does not have original jurisdiction; they are adjudicated in the first instance by the Veterans Health Administration (VHA).  Accordingly, the issue is not ripe for appellant review and must be referred to the AOJ, in this case VHA, for appropriate action.  


FINDINGS OF FACT

1.  For the entire period of this appeal, the Veteran's right heel disability has most closely approximated a moderately severe foot injury.  

2.  For the entire period of this appeal, the Veteran's right ring finger fracture residuals have been manifested by arthritis shown by X-ray evidence resulting in motion of the proximal and distal interphalangeal joints that is limited due to pain, weakness, fatigability, and incoordination.  

3.  Regardless of whether the Veteran sustained a dental trauma in service, he sustained a loss of the alveolar process, not a loss of substance of the maxilla, due to an abscess which occurred after service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for the right heel disability of 20 percent are met; the criteria for a disability rating higher than 20 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2015).

2.  The criteria for a disability rating for the right ring finger disability of 10 percent are met; the criteria for a disability rating higher than 10 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5227, 5230 (2015).

3.  Service connected compensation for a dental disability is not warranted as a matter of law.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Schedular Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Right Heel

In an August 2009 rating decision, the RO granted service connection for a right heel disorder (right heel plantar fasciitis) and assigned an initial disability rating of 10 percent under Diagnostic Code 5284 (foot injuries, other), effective November 30, 2003.  The current appeal arises from a claim for an increased rating received at the RO on February 26, 2009.  In the August 2009 rating decision currently on appeal, the RO denied a higher 20 percent rating for the right heel disorder, finding that the Veteran's symptoms were not moderately severe as required for such a rating under the appropriate diagnostic code.  

The rating schedule for disabilities of the foot includes ratings based primarily on specific foot disorders, such as pes planus (flatfoot), weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, and hammer toe.  The rating schedule also provides a diagnostic code for malunion or nonunion of tarsal and metatarsal bones, and a general code for other foot injuries.

Diagnostic Code 5284 (foot injuries, other) provides disability ratings based on the overall level of impairment of the injured foot.  A 10 percent rating is assignable for impairment that is moderate; a 20 percent rating requires impairment that is moderately severe; a 30 percent rating requires impairment that is severe.  See 38 C.F.R. § 4.71, Diagnostic Code 5284. 

The terms, "moderate," "moderately severe," and "severe" are degree descriptors specific to the listed disability, and disabilities designated with the same descriptor in other diagnostic codes are not necessarily equally disabling.  For example, a "severe" foot injury under Diagnostic Code 5276 is not equivalent to "severe" flatfoot under Diagnostic Code 5284.  See Prokarym v. McDonald, No. 13-3478, slip op. at 6, 2015 WL 1640719 (April 14, 2015).  

A rating under Diagnostic Code 5284 is by its nature a rating by analogy.  When a condition is specifically listed in the Rating Schedule, it may not be rated by analogy.  See Copeland v. McDonald, --- Vet. App. ----, 2015 WL 3903356 (2015, Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'").  

In this case, the foot disability plantar fasciitis is not included among the specific diagnoses in the rating schedule, and the use of Diagnostic Code 5284, rating by analogy, is appropriate.  

The Veteran has provided descriptions of his right heel symptoms in several written submissions.  In a VA Form 21-4138 dated March 10, 2013, he described being unable to participate in any physical activities which involve running.  He noted pain with driving at times and that he his unable to stand or walk long distances.  He described struggling at work to perform different job functions and being unable to complete certain household chores.  

At the Board hearing, the Veteran described problems walking up stairs and walking down stairs.  He stated that he cannot do a lot of physical or strenuous activities or stand for long periods without being in a lot of discomfort.  He described some swelling at times.  

The report of VA examination in April 2009 reveals complaints that standing more than an hour would cause increased pain, so he would avoid standing more than an hour.  He was running one mile once or twice per week at that time.  Prior to the onset of the heel pain he stated he was an excellent runner and was able to run twenty miles per week.  At the examination, the Veteran's gait was normal without assistive devices.  There was no abnormal callus formation or skin break-down to indicate abnormal weight bearing in the right foot.  There was no functional limitation on standing or walking; however there was functional limitation on prolonged standing and running.  X-rays showed no bone abnormality in the right heel.  

Private treatment reports from R.J. Mandel, MD reveal that, on May 13, 2010 and September 30, 2010, the Veteran reported tenderness over the plantar aspect of the calcaneus and insertion of the plantar fascia on the calcaneus.  

The report of VA examination in June 2014 reveals complaint of sharp pain which would feel like a spike going into his heel.  This pain was severe and would last about 1/2 hour, occurring intermittently after he had been sitting for awhile.  There were no flare ups described.  The Veteran reported that he was unable to run anymore and could not walk farther than a block or so before pain would recur.  There was pain on movement and interference with standing.  He was observed to have a normal gait and only mild tenderness with palpation of right heel.  He was not wearing orthotics or other inserts in his shoes. 

At the Board hearing, the Veteran was asked to provide evidence that would demonstrate that he had impairment of the right foot that was more than moderate.  In July 2015, he submitted a medical evaluation and opinion from his private physician Dr. Mandel who described various disorders of the right lower extremity, some of which are not part of the service-connected disability.  He noted that the Veteran had developed metatarsalgia and Achilles tendon pain.  He had trouble ambulating distances and was limited in his ambulation.  He must sit down and rest at frequent intervals.  He had difficulty walking up an incline or ascending steps.  Examination of the right foot revealed a diagnosis of insertional Achilles tendonitis and metatarsalgia.  There was no pes planus or other deformity.  The Veteran's gait was antalgic.  Dr. Mandel opined that the Veteran's right heel disability was productive of moderately severe symptoms in terms of intensity of pain and restriction of activity.  

Based on the opinion of Dr. Mandel and the other supportive evidence, the Board finds that moderately severe impairment of the right foot is more closely approximated than is moderate impairment and the criteria for a 20 percent rating are met.  The Board acknowledges that diagnoses such as metatarsalgia and Achilles tendonitis are not service-connected disorders.  The grant of service connection is solely for plantar fasciitis.  However, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Therefore, for purposes of this rating determination, the Board has attributed the described moderately severe foot impairment to the Veteran's plantar fasciitis.  

The Board also finds Dr. Mandel's opinion probative in the determination that severe impairment is not demonstrated.  Dr. Mandel was not limited in his ability to describe the degree of impairment, and he deliberately chose "moderately severe"  as the degree descriptor.  Moreover, the evidence does not otherwise establish overall severe impairment.  While the VA examination in June 2014 reveals complaint of sharp pain which was described as severe, this would only occur intermittently after he had been sitting for awhile and would only last about 1/2 hour.  This evidence of occasionally severe pain is balanced against other evidence showing that the Veteran still retains significant, if limited, effective use of his right foot, and that his gait, while described by Dr. Mandel as antalgic, was otherwise found to be normal.  

In sum, the Board concludes that a higher rating of 20 percent is warranted for the service-connected plantar fasciitis of the right heel with symptoms more nearly approximating moderately severe impairment than moderate impairment; however, to the extent that any higher rating is sought, a preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Right Ring Finger

In an August 2009 rating decision, the RO granted service connection for a right ring finger disorder (fracture residuals) and assigned an initial disability rating of zero percent, effective November 30, 2003.  The Veteran initiated an appeal of the zero percent rating, but did not perfect the appeal following issuance of the Statement of the Case.  The current appeal arises from a claim for increase received at the RO on February 26, 2009.  In the August 2009 rating decision, the RO denied a compensable rating, finding that such rating could not be assigned on the basis of limitation of motion of a ring or little finger.

Under Diagnostic Code 5230, ring or little finger limitation of motion is assigned a zero percent rating whether on the major or minor appendage with limitation to any degree.  Under Diagnostic Code 5227, ankylosis (complete fixation) of the ring or little finger is also assigned a zero percent rating whether affecting the major or minor appendage, and whether such ankylosis is unfavorable or favorable.  

The Veteran's left upper extremity is the dominant or major extremity (see March 2013 VA examination report).  Therefore, the service-connected right ring finger is considered the minor extremity.  

The Board agrees with the RO's assessment that the rating schedule does not provide a compensable rating based solely on limitation of motion (or even ankylosis) of a ring finger.  However, the evidence in this case also reveals the presence of post-traumatic arthritis of the proximal inter-phalangeal (PIP) joint (see April 2009 VA examination report).  

Under Diagnostic Code 5010, traumatic arthritis is evaluated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The inter-phalangeal, metacarpal, and carpal joints are considered a group of minor joints for purposes of Diagnostic Code 5003.  See 38 C.F.R. § 4.45.  While only one PIP joint is affected by arthritis in this case, the stipulation of a "group" of minor joints does not preclude the assignment of a 10 percent rating to a single joint.  It merely precludes the assignment of additional 10 percent ratings for multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities.

The evidence also establishes limited, painful, weakened, easily fatigable, and incoordinated motion of the right ring finger PIP joint.  The report of VA examination in April 2009 reveals complaint of pain and stiffness of the right 4th finger, especially at the PIP joint.  The PIP joint was tender to palpation.  When asked to flex the fingers of the right hand, the Veteran was unable to have the right 4th finger actually touch the palmar surface of the right hand.  The finger remained approximately 1 inch apart from the palmar service.  The Veteran reported that lifting or any other activity that requires firm right hand and finger flexion causes increased pain in the right 4th finger PIP joint area.  When asked to specifically name this type of activity, the Veteran described doing chin ups or pull downs.  

Treatment reports of Dr. Mandel (see VBMS record 10/03/2012) reveal that on February 18, 2010, the Veteran lacked 10 degrees of full flexion of the PIP joint, which was tender to palpation.  On May 13, 2010, the Veteran could bring the fingertip to within 1 centimeter of the palm with slight limitation of motion of both PIP and distal inter-phalangeal (DIP) joints.  Extension was full.  On July 1, 2010, range of motion of the joint was from 15 to 95 degrees.  He could touch the palm with the tip of his ring finger but lacked full flexion of the digit.  On September 30, 2010, PIP motion was from 0-90 degrees and DIP motion was from 0-30 degrees. 

The report of VA examination in March 2013 reveals DIP joint flexion was from 0 to 40 degrees with no pain; PIP joint flexion was from 0 to 50 degrees with no pain.  With 3 repetitive movements, the range of motion remained unchanged with no increase in intensity of pain.  The repetitive movements did not elicit any pain or increase limitation of range of motion.  The tip of the right finger was 5 cm away from the distal crease on the palm.  The ring finger could oppose the thumb.  The Veteran could drive, dress, and undress, and he could go to the toilet.  He could put his socks on and tie his shoes because he is left-handed, so "it does not impact much"

The report of VA examination in June 2014 reveals a gap of less than 1 inch between fingertip and proximal transverse crease of the palm as well as thumb.  Painful motion began at a gap of less than 1 inch.  He was able to perform 3 repetitions with no additional limitation.  Functional loss consisted of less movement than normal, weakened movement, incoordination, pain, and deformity.  The Veteran was unable to type, make a fist, or bend his right ring finger.  Compared to his prior examination, it appeared that the function in his right ring finger and hand had worsened.

The report of Dr. Mandel on July 15, 2015 reveals no active DIP flexion and limited active PIP flexion.  The Veteran tended to maintain the finger in near-full extension when attempting to grip.  Passive PIP flexion was from 0 to 90 degrees; active flexion was from 0 to 20 degrees; passive DIP motion was from 0 to 45 degrees; active motion was 0 degrees.  

Based on the X-ray evidence of arthritis of the service-connected right ring finger PIP joint and the presence of limited motion of the PIP joint, the Board finds that a 10 percent rating is warranted under Diagnostic Code 5010-5003.  However, a rating higher than 10 percent is not available on the basis of limited motion, ankylosis, or arthritis.  

A note under the rating schedule for ankylosis of individual digits instructs the rater to also consider whether evaluation as an amputation of the digit is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

It does not appear from the Veteran's descriptions that his service-connected right ring finger disability causes limited motion of other fingers.  Regarding amputation, under Diagnostic Code 5155, amputation of a ring finger with metacarpal resection (more than one-half the bone lost) warrants a 20 percent rating for either major or minor extremity.  Without metacarpal resection, at the proximal interphalangeal joint or proximal thereto, a 10 percent rating is warranted for either major or minor extremity.  In this case, the Board finds that the Veteran retains substantial motion of the PIP joint and only the DIP joint is impacted by ankylosis.  Moreover, as there is no metacarpal involvement in this case, the maximum amputation rating without metacarpal involvement (resection) is 10 percent.  Accordingly, a higher rating is not warranted under those provisions.  

Regarding impairment of overall function of the hand, the rating schedule for musculoskeletal disabilities does not include a diagnostic code specifically addressing disabilities of the hand.  Therefore, despite the explicit instruction to consider such impairment, there are no directly applicable criteria, nor are any criteria suggested.  It logically follows that any impairment in use of a finger would also impair overall function of the hand to which it is attached.  In this case, as is demonstrated by the clinical evidence, the impairment of overall right hand function appears to be roughly proportional to the impairment of the right ring finger.  The primary effect on hand function comes from the symptomatology which forms the basis for the current 10 percent rating, i.e., painful motion and use of the right ring finger, weakness of the right ring finger resulting in proportional weakness in right hand grip, excess fatigability of the right ring finger, and incoordination on use of the right ring finger.  

Regarding right hand weakness, the service-connected disability was specifically noted to have resulted in decreased grip strength of the right hand.  However, this decrease, were found at all, has generally been assessed in terms roughly proportional to the role of the ring finger in establishing grip.  Most results have shown either full grip strength or near normal strength.  The report of VA examination in April 2009 reveals that, because of excellent strength in fingers numbered 2, 3, and 4, the finger grip strength of the hand overall was 5 out of 5 and was not affected by the lack of participation of the right ring finger.  The thumb in opposition to the fingers was also 5 out of 5.  In a March 2013 VA examination report, the examiner noted that right hand grip is "slightly weaker" than the left hand with the right ring finger rated at 4 out of 5 strength, and the other fingers 5 out of 5.  However, there was no atrophy of musculature found.  The examiner noted that the Veteran has some difficulty in grabbing certain objects and difficulty in typing; otherwise there was "not much impact."  The report of VA examination in June 2014 revealed right hand grip strength assessed at 4 out of 5.  

In a July 2015 letter submitted directly to the Board and written on the Veteran's behalf, the Veteran's private physician, Dr. Mandel provided a comparatively large estimate of decrease in grip strength, finding that the Veteran's grip strength was 70 pounds on the right as compared to 180 pounds on the left (noting that the reading was at the Jamar dynamometer mid position).  The disability was also found to affect the dexterity and overall use of the hand.  However, this measurement must be read in the context of Dr. Mandel's actual treatment reports.  In treatment notes dated July 1, 2010 and September 30, 2010, Dr. Mandel described the Veteran's right-hand grip strength as "good."  

While the evidence regarding right hand grip strength is not entirely consistent, when taken as a whole, it demonstrates a reduction in strength that is generally proportionate to the role of the right ring finger in establishing and maintaining grip.  As disability ratings for disorders of the joints encompass such impairments as weakness and fatigue, the reduction in grip strength attributable to the right ring finger is inherently contemplated in the rating assigned even if that rating were noncompensable.  Accordingly, the Board finds no basis in the rating schedule or in the evidence to assign any higher rating on the basis of impairment of right hand function.  

The Board also acknowledges that there is a deformity of the right ring finger.  The report of VA examination in April 2009 reveals an "obvious deformity of the right fourth PIP joint."  The distal finger beyond the right fourth PIP joint was deviated by 15 degrees in a valgus deviation.  Treatment reports of Dr. Mandel (see VBMS document 10/03/2012) reveal a chronic thickening about the PIP joint of the ring finger and a slight ulnar angulation of the digit with mild associated scissoring (February 18, 2010, May 13, 2010, July 1, 2010, and September 30, 2010 reports).  The Board finds that there is no basis in the rating schedule to assign a rating based on the deformity itself.  The effect of the deformity on motion and function of the finger is considered in the rating assigned for limited motion.  

In sum, a 10 percent rating is appropriate in this case; however, to the extent that any higher rating is sought, a preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

II.  Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected right heel disability is manifested by signs and symptoms such as pain, stiffness, weakness, incoordination, fatigability, and lack of endurance, which impairs his ability to stand and walk for long periods.  His service-connected right ring finger disability is manifested by signs and symptoms such as pain, stiffness, swelling, weakness, incoordination, fatigability, and lack of endurance, which impairs his ability to hold, grasp, and manipulate objects with his right hand.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the foot and fingers provide disability ratings on the basis of limitation of motion and degree of impairment.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right heel disability or right ring finger disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

III.  Service Connection for Dental Disorder

The Veteran is seeking service connection for the loss of tooth number 9.  In written correspondence received in April 2009, the Veteran reported that he had a root canal on his left incisor in service, and as a result, the tooth began to decay from the inside.  This resulted in an abscess.  In October 2010 written correspondence, the Veteran noted that the root canal was the necessitated by trauma to the left side of his jaw.  In March 2013 written correspondence, the Veteran noted that he suffered multiple blows at various times while performing different physical activities and, as a result, some of the nerves in his mouth were severely damaged.  He noted numerous procedures done at the dental clinic while in the Army to help resolve the problem.  After he was discharged, his front tooth eventually had to be removed because of the damage to the nerve and constant infections.  The Veteran testified at the Board hearing that, as a result of different physical activities such as playing sports, he suffered multiple traumas to his tooth.  He had a root canal and, after service, he kept getting abscesses above where they had performed the root canal.  

Service treatment records do not record or otherwise make reference to any dental trauma; however, they do reflect that was provided extensive dental treatment involving numerous teeth, including several extractions attributed to "poor" or "difficult" oral hygiene (see June 5, 2002 and June 20, 2002 treatment notes), that a partial root canal (pulpectomy) was performed on tooth number 3 in February 2001 with a crown subsequently fitted, and that a root canal was performed on tooth number 9 in March 2001.  

Regarding tooth number 9, which is the focus of the Veteran's appeal, a March 13, 2001 examination includes a notation that a pulp test of tooth number 9 showed it to be non-vital.  A March 26, 2001 note indicates a draining sinus tract (fistula) from the apex of tooth 9.  A root canal was performed and the pulp of tooth number 9 was found to be completely necrotic.  

It was apparently not until after service that the Veteran again had difficulty with tooth number 9, as reported by his private dentist J.F. Roberts in a VA Form 21-4138 dated July 28, 2015.  According to that account, Dr. Roberts had treated the Veteran since 2004 and findings on the initial examination supported a traumatic etiology "due to lack of evident caries and adjacent teeth numbers 7, 8, and 10 were in great condition and continue to his day never needing any treatment."  Dr. Roberts' opinion does not address the explicit findings of poor oral hygiene in the service records.  

Even if it were accepted from the opinion of Dr. Roberts, that his post-service inspection of the Veteran's teeth and the in-service dental records, supports the occurrence of an in-service trauma, establishing that a dental trauma occurred is not itself sufficient to establish entitlement to compensation for a dental disability.  Here, the evidence establishes that the actual and proximate cause of the loss of tooth number 9 was a dental abscess which occurred after service.  This is in accordance with the description of Dr. Roberts in his July 2015 report.  Dr. Roberts described the discoloration of tooth number 9 which indicated "a necrotic and abscessed tooth."  According to Dr. Roberts, "[t]he alveoloar bone surrounding the apex of the tooth was dissolving from the infection" as evidenced by radiographs taken before extraction of tooth number 9 in June 2008 and September 2008.  According to his account, "Over time, a collapse of the labial plate was noticed as well as resorption of the alveolar bone and tissue loss, creating an irreversible loss of bone and soft tissue needed to create an esthetic result.  The fistula and infection returned, causing the need for extraction of this tooth #9."

The significance of an abscess as the direct cause of the loss of the tooth and surrounding bone is that "dental or alveolar abscesses[...] are not compensable disabilities" under VA law.  See 38 C.F.R. § 3.381(b).  

Moreover, while the Board acknowledges that Dr. Roberts checked the box on VA Form 21-0960D-1 indicating that the Veteran had sustained a loss of substance of the body of the maxilla, the actual bone loss described by him in his written account refers entirely to maxillary alveolar bone involving the labial plate.  The alveolar process is that portion of bone in either the maxilla or the mandible which surrounds and supports the teeth.  See Dorland's Illustrated Medical Dictionary 1540 (31st ed. 2007).  Under VA law, loss of bone of the alveolar process is specifically excluded from the definition of the substance of the body of maxilla or mandible and is specifically excluded from compensation.  See 38 C.F.R. § 4.150, Note.  While bone loss due to osteomyelitis does provide a basis for compensation, Dr Mandel specifically found that the Veteran had never been diagnosed with osteomyelitis or osteoradionecrosis. 

In this case, the law and not a dispute of facts is dispositive.  Even if acknowledged that the Veteran sustained an in-service dental trauma, such trauma did not result in the loss of substance of the body maxilla or mandible.  Rather, the Veteran sustained a post-service abscess which resulted in the loss of the alveolar process and the prosthetic replacement of tooth number 9.  This is not a compensable disability under VA law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

IV.  Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in March 2009, April 2009, July 2009, September 2010, November 2010, and February 2013, under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the increased rating claims.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that a medical opinion was not obtained regarding the dental claim.  However, as discussed above, the pertinent facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to compensation for dental disorders.  The VCAA is therefore inapplicable and need not be considered with regard to that issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 90 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

A disability rating of 20 percent, but not higher, for the service-connected right heel disability, is granted.  

A disability rating of 10 percent, but not higher, for the service-connected right ring finger disability, is granted.  

Service connection for a dental disorder for compensation purposes is denied.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


